DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed on 01/28/2022.

Response to Arguments

Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
A.  	Applicant's argument with respect to claim 1 regarding identifying a subset of radio access capabilities among a set of radio access capabilities of a mobile station to be transmitted for a data transfer session, not being disclosed by Vanttinen. The Examiner respectfully disagrees. Vanttinen teach, (para. 44, Fig. 6, The terminal uses a specific training sequence to indicate to the base station that the channel request in question is specifically of the EGPRS-type. If the request were of a GPRS-type, another kind of training sequence would be used. After having received the message, the network part allocates to the terminal a channel on the radio path for data transmission (step 602) and informs the terminal about the allocated resources by sending an AGCHPUA (Access Grant Channel Packet Uplink Assignment) message a subset of radio access capabilities there is no defined amount, quantity or type required for the subset nor there is an specific group or set claimed in the claimed subject matter, in fact the Applicant defines that a subset of radio access capabilities is for example: “Examples of different types of radio access capabilities communicated by the mobile station to the network include supported GSM frequency bands, multislot classes associated with different modes of operation (e.g., GPRS multislot class, EGPRS multislot class, dual transfer mode (DTM) multislot class for GPRS or EGPRS)” (applicant’s specification para. 23). Therefore giving broadest reasonable interpretation (see MPEP 2111) to the claim language the examiner equates that the EGPRS-type or  the GPRS-type are each individually a subset of radio access capabilities being indicated to the base station by the use of an a specific training sequence to indicate the channel type requested. Thus Vanttinen teach this concept.  
B.  	Applicant's argument with respect to claim 1 regarding Koulakiotis does not specifically disclose determining a data size of the identified subset of radio access capabilities to be transmitted for the data transfer session not being disclosed by Koulakiotis. The Examiner respectfully disagrees, Koulakiotis teach (para. 54, an additional function ‘traffic volume’ monitoring and radio resource request for MBMS` is provided by the MBMC for periodically predicting the expected amount of MBMS traffic volume in kbps that is currently needed for the transmission of MBM messages. The function further indicates the expected amount of MBMS traffic to the RRC). The examiner equates the determining a data size with the concept of the function ‘traffic volume’ that determine the expected amount of MBMS traffic that it is determining a particular quantity of blocks based on the determined data size (para. 54, based on this calculation, the function then requests appropriate logical channel and transport channel resources from the RRC). The Examiner equates the particular quantity of blocks concept as the resources requested by the traffic function to transport the amount of traffic volume. Thus Koulakiotis still meet the scope of the limitations. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.2.	Ascertaining the differences between the prior art and the claims at issue.3.	Resolving the level of ordinary skill in the pertinent art.4.	Considering objective evidence present in the application indicating                 obviousness or nonobviousness.
Claims 1-3, 5-10, 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vanttinen et al. (U.S. Pub. 20020126630) in view of Koulakiotis et al. (U.S. Pub. 20040081192).

Regarding claim 1, Vanttinen disclose a method to communicate capabilities of a device, comprising: 
identifying a subset of radio access capabilities among a set of radio access capabilities of a mobile station to be transmitted for a data transfer session (para. 44, Fig. 6, The terminal uses a specific training sequence to indicate to the base station that the channel request in question is specifically of the EGPRS-type. If the request were of a GPRS-type, another kind of training sequence would be used. After having received the message, the network part allocates to the terminal a channel on the radio path for data transmission (step 602) and informs the terminal about the allocated resources by sending an AGCHPUA (Access Grant Channel Packet Uplink Assignment) message 604);
sending a request to a network (para. 44, in the first step, the terminal sends a Channel Request CR 600 to the network part, the request requesting the particular quantity of blocks to be allocated for use by the mobile station (para. 52, the terminal uses a specific training sequence to indicate to the base station that the channel request in question is specifically of the EGPRS-type. I), 
receiving an allocation of the quantity of blocks from the network (para. 57, Fig. 7a, the network allocates to the terminal a channel on the radio path for data transmission and sends information about the allocated resources to the terminal); and 
sending the identified subset of radio access capabilities via the allocated blocks (para. 45, Fig. 6a, The terminal then sends the network part a PRR (Packet Resource Request) message in a first control block (step 608).   
Vanttinen does not specifically disclose determining a data size of the identified subset of radio access capabilities to be transmitted for the data transfer session. However Koulakiotis teach (para. 54, an additional function `traffic volume’ monitoring and radio resource request for MBMS` is provided by the MBMC for periodically predicting the expected amount of MBMS traffic volume in kbps that is currently needed for the transmission of MBM messages. The function further indicates the expected amount of MBMS traffic to the RRC).
Koulakiotis further disclose determining a particular quantity of blocks based on the determined data size (para. 54, based on this calculation, the function then requests appropriate logical channel and transport channel resources from the RRC).
Vanttinen and Koulakiotis are analogous because they pertain to the field of wireless communication networks and, more specifically, to network control signaling.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Koulakiotis in the system of Vanttinen to precisely determine the amount resources that are required to allocate 
Regarding claim 2, Vanttinen disclose wherein the request is a channel request message sent by the mobile station to the network, wherein the allocation of the particular quantity of blocks is received at the mobile station in an assignment message, and wherein the identified subset of radio access capabilities is sent to the network via an associated control channel (para. 42-45, a system known as the EGPRS (EDGE General Packet Radio System) will be used as an example in this specific case, the invention not being, however, restricted to it. In the example, a TBF (Temporary Block Flow) connection is established between two devices for data transmission).  
Regarding claim 3, Vanttinen disclose wherein the particular quantity of blocks is requested by the mobile station by sending a quantity value in a channel request message (para. 44, Fig. 6a, After having received the message, the network part allocates to the terminal a channel on the radio path for data transmission (step 602)).  
Regarding claim 5, Vanttinen disclose wherein the radio access capabilities pertain at least to a specific type of use by the mobile station for the data transfer session (para. 44, Fig. 6a, The terminal uses a specific training sequence to indicate to the base station that the channel request in question is specifically of the EGPRS-type).  
claim 6, Vanttinen disclose wherein the particular quantity of blocks is determined based on radio access capabilities that are supported by the network and the mobile station (para. 55, If necessary the network allocates new resources in step 614A to the terminal on the basis of the information it has received).  
Regarding claim 7, Vanttinen disclose wherein sending the identified subset of radio access capabilities to the network occurs after the mobile station registers with a core network of the network during a registration process, and wherein while registering with the core network during the registration process, the mobile station sends one of an exhaustive subset of radio access capabilities or a subset of radio access capabilities relevant only to downlink communications to the core network (para. 6, 9, the Figure shows the essential parts of messages sent by different devices. The messages sent by the network part are marked with DL (downlink). A terminal sends a CR (Channel Request) 100 to the network part of the system (…), in which method the terminal informs the system network part that it wishes to send data to the network part; the network part receives the message and allocates a default amount of radio resources to the terminal; the network part informs the allocated resources to the terminal; the terminal sends a first control message to inform the network part about the terminal's radio path characteristics).
Claim 8 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1. 
 claims 9-10 the limitations of claims 9-10, respectively,   are rejected in the same manner as analyzed above with respect to claims 2-3, respectively.
Regarding claims 12-14 the limitations of claims 12-14, respectively,   are rejected in the same manner as analyzed above with respect to claims 5-7, respectively.
Claim 15 recites a computer–program product corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1. 

Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vanttinen et al. (U.S. Pub. 20020126630) in view of Koulakiotis et al. (U.S. Pub. 20040081192) further in view of Landais (U.S. Pub. 20020080758).
Regarding claim 4, Vanttinen and Koulakiotis does not specifically disclose wherein sending the identified subset of radio access capabilities to the network comprises sending the identified subset of radio access capabilities during a temporary block flow setup process. However Landais teach (para. 20, in a packet transfer mode, in which resources are assigned temporarily, when there is actually data to be transmitted during a call, the resources forming a temporary block flow (TBF), i.e. a virtual channel enabling transfer of data between the mobile station and the network in a given transmission direction).  
Vanttinen, Koulakiotis and Landais are analogous because they pertain to the field of wireless communication networks and, more specifically, to network control signaling.

Regarding claim 11 the limitations of claim 11 are rejected in the same manner as analyzed above with respect to claim 4.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471
 
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471